ICJ_050_BarcelonaTraction1962_BEL_ESP_1962-08-07_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

 

RECUEIL DES ARRÊTS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DE LA BARCELONA
TRACTION, LIGHT AND POWER

COMPANY, LIMITED
(NOUVELLE REQUÊTE: 1962)
(BELGIQUE c. ESPAGNE)

ORDONNANCE DU 7 AOÛT 1962

1962

INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING
THE BARCELONA TRACTION, LIGHT

AND POWER COMPANY, LIMITED
(NEW APPLICATION: 1962)
(BELGIUM »v. SPAIN)

ORDER OF 7 AUGUST 1962
La présente ordonnance doit être citée comme suit:
« Affaire de la Barcelona Traction, Light and Power Company,
Limited (nouvelle requête : 1962) (Belgique c. Espagne),
Ordonnance du 7 août 1962: C. I. J. Recueil 1962, p. 310.»

This Order should be cited as follows:
“Case concerning the Barcelona Traction, Light and Power Company,
Limited (new Application: 1962) (Belgium v. Spain),
Order of 7 August 1962: I.C.J. Reporis 1962, p. 310.”

 

N° de vente: 963
Sales number

 

 

 
1962
Le 7 août
Rôle général
n° 50

310

COUR INTERNATIONALE DE JUSTICE

ANNEE 1962

7 août 1962

AFFAIRE DE LA BARCELONA
TRACTION, LIGHT AND POWER

COMPANY, LIMITED
(NOUVELLE REQUÊTE: 1962)
(BELGIQUE c. ESPAGNE)

ORDONNANCE

Le Président de la Cour internationale de Justice,

vu l’article 48 du Statut de la Cour et l’article 37 du Règlement
de la Cour;

Considérant que, par lettre du 19 juin 1962, l'ambassadeur de
Belgique aux Pays-Bas a transmis au Greffe une requête du Gouver-
nement belge portant la date du 14 juin 1962 et introduisant devant
la Cour «une nouvelle instance relative au différend opposant le
Gouvernement belge au Gouvernement espagnol au sujet de la
Barcelona Traction, Light and Power Company, Ltd. »;

Considérant que, par sa lettre, l'ambassadeur de Belgique aux
Pays-Bas fait connaître que le Gouvernement belge a désigné
comme son agent pour le représenter devant la Cour en cette affaire
M. Yves Devadder, jurisconsulte du ministère des Affaires étrangères
et du Commerce extérieur, et que la requête porte la signature de
M. Devadder;

Considérant que, pour établir la compétence de la Cour, la requête
invoque l’article 17 du traité de conciliation, de règlement judiciaire
et d'arbitrage entre la Belgique et l'Espagne du 19 juillet 1927 et
l’article 37 du Statut de la Cour;
311 BARCELONA TRACTION {ORDONN. DU 7 VIII 62)

Considérant que, le 19 juin 1962, copie de la requête a été com-
muniquée à l'ambassadeur d'Espagne aux Pays-Bas;

Considérant que, par lettre du 24 juillet 1962, l'ambassadeur
d’Espagne aux Pays-Bas a fait connaître au Greffe que son Gouver-
nement avait désigné comme agent le professeur Juan Manuel
Castro-Rial;

Après s’étre renseigné auprès des Parties,

Fixe comme suit la date d’expiration des délais pour le dépôt
des piéces de la procédure écrite:

pour le mémoire du Gouvernement belge, le 31 octobre 1962;

pour le contre-mémoire du Gouvernement espagnol, le 15 mars
1963;

Réserve la suite de la procédure.

Fait en frangais et en anglais, le texte francais faisant foi, au
Palais de la Paix, à La Haye, le sept août mil neuf cent soixante-
deux, en trois exemplaires, dont l’un restera déposé aux archives
de la Cour et dont les autres seront transmis respectivement au
Gouvernement belge et au Gouvernement espagnol.

Le Président,
(Signé) B. WINIARSKI.

Le Greffier en exercice,
(Signé) William Tair.
